EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the quarterly report of Kodiak Energy, Inc. on Form 10-Q for the period ended September 30, 2009 as filed with the Securities and Exchange Commission (the "Report"), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the informationcontained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Dated: November 9, 2009 /s/ William S Tighe Name: William S. Tighe Title: Chief Executive Officer /s/ William E.
